242 F.3d 1201 (9th Cir. 2001)
CALIFORNIA DEMOCRATIC PARTY; ART TORRES; KATHY BOWLER; PAUL JORJORIAN; PEACE AND FREEDOM PARTY; C.T. WEBER; LIBERTARIAN PARTY OF CALIFORNIA; GAIL LIGHT FOOT, Plaintiffs-Appellants,andCALIFORNIA REPUBLICAN PARTY; MICHAEL SCHROEDER; SHAWN STEEL; DONNA SHALANSKY, Plaintiffs-Intervenors,v.BILL JONES, SECRETARY  OF STATE OF CALIFORNIA, Defendant-Appellee,v.CALIFORNIANS FOR AN OPEN PRIMARY, Defendant-Intervenor-Appellee. CALIFORNIA DEMOCRATIC PARTY; ART TORRES; KATHY BOWLER; PAUL JORJORIAN; PEACE AND FREEDOM PARTY; C.T. WEBER; LIBERTARIAN PARTY OF CALIFORNIA; GAIL LIGHTFOOT, Plaintiffs,andCALIFORNIA REPUBLICAN PARTY; MICHAEL SCHROEDER; SHAWN STEEL; DONNA SHALANSKY, Plaintiffs-Intervenors-Appellants,v.BILL JONES, SECRETARY  OF STATE OF CALIFORNIA, Defendant-Appellee.
Nos. 97-17440, 97-17442
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed March 19, 2001

Before: Procter Hug, Jr., Chief Judge, Betty B. Fletcher and Stephen S. Trott, Circuit Judges.


1
ORDER VACATING OPINION AND REVERSING THE DISTRICT COURT


2
D.C. No.CV-96-02038-DFL  D.C. No. CV-96-02038-DFL


3
Pursuant to the stipulation of the parties we enter this order.


4
Pursuant to the mandate of the United States Supreme Court certified on July 26, 2000, in California Democratic Party v. Bill Jones, 530 U.S. 567, 120 S. Ct. 2402, 147 L.Ed.2d 502, we vacate our opinion at 169 F.3d 646 (9th Cir. 1999), reverse the district court, and remand for further proceedings which are consistent with the opinion of the Supreme Court.